Citation Nr: 0314341	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right leg, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left leg, currently evaluated as 10 
percent disabling. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

The veteran seeks increased ratings for his service-connected 
residuals of gunshot wounds to the left and right legs.  He 
also seeks entitlement to service connection for 
hypertension.

A review of the veteran's claims file reveals that additional 
service medical records were received in March 2003.  These 
records had been requested by the RO prior to certification 
of the veteran's appeal to the Board.  These newly received 
records include descriptions of the veteran's gunshot wounds.  
The Board notes that the evaluation of gunshot wound (muscle) 
injuries is based partly on the description of the original 
injury in service.  38 C.F.R. § 4.56 (2002).  These newly 
obtained service medical records also referred to the 
veteran's blood pressure.

The Board finds that these newly received records are 
pertinent to the veteran's claims.  Since the RO has not had 
the opportunity to adjudicate the issues on appeal with 
consideration of this additional evidence, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO must readjudicate the issues on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




